Citation Nr: 0639008	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1968 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The veteran's post traumatic stress disorder (PTSD) is 
manifested by sleep difficulties, depression, nightmares, 
dreams, occasional flashbacks, intrusive thoughts, 
hypervigilance, avoidance of crowds, irritability, and a 
constricted affect.  The evidence of record also showed the 
veteran was alert, oriented to time, person, and place, had 
an appropriate affect, good grooming and hygiene was neatly 
dressed, cooperative, had normal speech, clear and logical 
thought processes, adequate or good insight and judgment, and 
no suicidal or homicidal ideations, hallucinations, 
delusions, loose associations, or flight of ideas.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to post-remand re-adjudication of the 
veteran's claim, October 2005 and April 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The letters also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

By a May 1995 rating decision, service connection was granted 
for PTSD, and a 30 percent evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 22, 
1989.  By a September 2002 rating decision, a 50 percent 
evaluation was assigned under Diagnostic Code 9411, effective 
May 8, 2002.  By April 2003, August 2003, and January 2004 
rating decisions, the RO continued the 50 percent evaluation.  

In a May 2002 VA medical record the veteran reported 
insomnia, loss of appetite, inactivity, and forgetfulness.  
The veteran stated that he was reclusive and withdrawn, but 
kept himself too busy working to have combat recollections.  
The examiner noted the veteran appeared depressed and 
diagnosed PTSD.  

In a July 2002 private medical record, the veteran reported 
sleep difficulties, no enjoyment of activities, and 
withdrawal, but no suicidal thoughts or ideations.

An August 2002 VA fee-based psychiatric evaluation was 
conducted.  The veteran reported worsening sleep, anxiety, 
worrying, nightmares twice per month, and flashbacks six 
times per year.  The veteran also reported intrusive 
thoughts, a startle response, hypervigilance, avoidance of 
crowds, a sporadic temper, and self-isolation, but no suicide 
attempts or panic attacks.  The veteran worked full-time as a 
probation and parole officer, lived with his wife, attended 
church, provided his own routine self-care, but had no 
friends or hobbies.  Upon examination, the veteran was alert, 
oriented to person, place, and time, had a tense mood, a 
friendly and appropriate affect, was cooperative, neatly 
dressed, had good remote and recent memory, and adequate 
insight, judgment, and intellectual capacity.  There were no 
loose associations, flight of ideas, bizarre motor movements, 
homicidal or suicidal ideations, delusions, hallucinations, 
ideas of reference, or suspiciousness.  The examiner assigned 
a GAF score of 50, which contemplates serious symptoms, for 
example, suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, having no 
friends or being unable to keep a job.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In an October 2002 VA medical record, the veteran reported 
intrusive recollections, dreams, cold sweats, and occasional 
flashbacks.  The examiner found the veteran had a constricted 
affect, a down mood, was cooperative, neatly dressed and 
groomed, and had no overt psychotic symptoms or suicidal or 
homicidal ideations, intent, or plans.  The examiner assigned 
a GAF score of 40, which contemplates some impairment in 
reality testing or communication, such as speech at times is 
illogical, obscure, or irrelevant, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work.  
DSM-IV, 46-47.  In a December 2002 VA medical record the 
veteran reported poor sleep, night sweats, dreams, weight 
loss, worsening symptoms since 9/11, and difficulty working.  
The examiner found the veteran had a constricted affect, a 
down mood, was neatly dressed and groomed, cooperative, and 
had no overt psychotic symptoms or suicidal or homicidal 
ideations, intent, or plans.  The examiner assigned a GAF 
score of 40, which, as noted above, contemplates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  DSM-IV, 46-47.  

In a February 2003 VA medical record, the veteran reported 
poor sleep, night sweats, dreams, weight loss, worsening 
symptoms since 9/11, and difficulty working.  The examiner 
found the veteran had a constricted affect, a down mood, was 
neatly dressed and groomed, cooperative, and had no overt 
psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The examiner assigned a GAF score of 40, 
which, as noted above, contemplates some impairment in 
reality testing or communication, or major impairment in 
several areas.  DSM-IV, 46-47.  In a March 7, 2003 VA medical 
record, the veteran reported sleep difficulties.  The 
examiner found the veteran had a constricted affect, a down 
mood, was neatly dressed and groomed, cooperative, and had no 
overt psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The examiner assigned a GAF score of 40, 
which contemplates some impairment in reality testing or 
communication, such as speech at times is illogical, obscure, 
or irrelevant, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  DSM-IV, 46-47.  

In a March 31, 2003 VA medical record, the veteran indicated 
that he had worked full-time for the state since 1979 and 
part-time for the US Postal Office for the past seven years.  
The veteran reported a good relationship with his wife of 
over 30 years and good relationships with his two grown 
children.  The veteran indicated that he was close to his 
mother and brother, but had minimal contact with his father.  
Upon examination, the veteran was oriented to person, place, 
time and purpose, had an appropriate affect, a depressed 
mood, intact thought processes, was well-groomed, 
cooperative, and had good insight and intact judgment.  The 
examiner found no hallucinations, delusions, or suicidal, 
homicidal, or paranoid ideations.  The examiner found the 
veteran was not an acute danger to himself or others.  The 
examiner assigned a GAF score of 50, which contemplates 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example having no friends, or being unable to keep a job.  
DSM-IV, 46-47.

In an April 14, 2003 VA medical record the veteran reported 
nightmares, cold sweats, poor short-term memory, having no 
close friends, and keeping his feelings and problems to 
himself.  The examiner found the veteran oriented to time, 
person, place, and situation, with an appropriate affect, 
normal mood, clean and neat appearance, clear thoughts, 
normal speech, good insight and judgment, relaxed motor 
activity, and no suicidal or homicidal ideations, 
hallucinations, or delusions.  The examiner found the veteran 
was not an acute danger to himself or others.  The examiner 
assigned a GAF score of 55-60, which contemplates moderate 
symptoms, for example, a flat affect, circumstantial speech, 
or occasional panic attacks, with moderate difficulty in 
social and occupational functioning such as having few 
friends and conflicts with peers or co-workers.  DSM-IV, 46-
47.  In an April 29, 2003 VA medical record the veteran 
reported short-term memory problems and increased distressing 
dreams.  The examiner found the veteran was oriented to time, 
person, place, and situation, had an appropriate affect, 
normal speech rate, relaxed motor activity, was cooperative, 
had good hygiene, casual attire, clear and goal-directed 
thoughts, and no suicidal or homicidal ideations or 
hallucinations.  The GAF score was 60, which contemplates 
moderate symptoms, for example, a flat affect, circumstantial 
speech, or occasional panic attacks, with moderate difficulty 
in social and occupational functioning such as having few 
friends and conflicts with peers or co-workers.  DSM-IV, 46-
47.

In a May 2003 VA medical record, the veteran reported 
problems with his wife.  The veteran had an appropriate 
affect, good mood, good hygiene, casual attire, goal-directed 
thoughts, normal speech rate, relaxed motor activity, and no 
suicidal or homicidal thoughts or delusional, obsessional, or 
paranoid statements.  The examiner assigned a GAF score of 
60, which, as noted above, contemplates moderate symptoms 
with moderate difficulty in social and occupational 
functioning.  DSM-IV, 46-47.  In a June 6, 2003 VA medical 
record, the veteran reported irritability, low tolerance for 
others, and sleep difficulties.  The examiner found the 
veteran had a constricted affect, a down mood, was 
cooperative, neatly dressed and groomed, and had no overt 
psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The examiner assigned a GAF score of 40, 
which contemplates some impairment in reality testing or 
communication, such as speech at times is illogical, obscure, 
or irrelevant, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.   DSM-IV, 46-47.  

In a June 12, 2003 VA medical record the veteran reported 
mild depression, no appetite, occasional poor sleep, and a 
very stressful job.  The examiner found the veteran was 
oriented to time, place, and person, had an appropriate 
affect, a mildly depressed mood, was casually dressed, had a 
clean and neat appearance, normal speech rate, relaxed motor 
activity, and no loose associations, flight of ideas, or 
visual or auditory hallucinations.  The examiner found the 
veteran was not an acute danger to himself or others.  The 
examiner assigned a GAF score of 60, which contemplates 
moderate symptoms, for example, a flat affect, circumstantial 
speech, or occasional panic attacks, with moderate difficulty 
in social and occupational functioning such as having few 
friends and conflicts with peers or co-workers.  DSM-IV, 46-
47.

In a July 3, 2003 VA medical record, the veteran reported 
doing pretty well, but reported an increase in depressive 
symptoms.  The veteran was going to spend two days fishing 
with his son.  The examiner found the veteran was oriented to 
time, person, and place, had an appropriate affect, a fine 
mood, was neatly dressed, had good hygiene, normal speech 
rate and rhythm, logical and goal-directed comments, relaxed 
motor activity, and had no suicidal or homicidal ideations, 
auditory or visual hallucinations, flight of ideas, or loose 
associations.  The examiner noted the veteran was not a 
danger to himself or others.  The examiner assigned a GAF 
score of 65, which contemplates mild symptoms, such as 
depressed mood and mild insomnia; or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, 46-47.

In a July 17, 2003 VA medical record, the veteran reported 
sleep difficulties, intrusive thoughts, nightmares, 
flashbacks, hypervigilance, irritability, and paranoia.  The 
examiner found the veteran was alert, oriented to time, 
person, and place, polite, cooperative, casually dressed with 
good hygiene, had an okay mood, a level affect, clear and 
cohesive thought process and content, normal rate and rhythm 
of speech, good long-term memory, average to above average 
intellectual functioning, and had no psychomotor irritation 
or retardation, hallucinations, delusions.  The examiner 
assigned a GAF score of 75, which indicates if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, such as difficulty concentrating 
after family argument, and result in no more than slight 
impairment in social, occupational, or school functioning, 
such as temporarily falling behind in schoolwork.  DSM-IV, 
46-47.  In a July 30, 2003 VA medical record, the veteran 
reported that he had a family vacation scheduled the next 
month and was trying take time off work.  He reported mild 
depression and memory problems.  The examiner found the 
veteran oriented to person, place, time and situation, had an 
appropriate affect, good mood, was appropriately dressed for 
the weather, clean and neat appearance, had normal speech 
rate and rhythm, and had no suicidal or homicidal ideations, 
psychomotor agitation or retardation, or auditory or visual 
hallucinations.  The examiner found the veteran was not an 
acute danger to himself or others.  The examiner assigned a 
GAF score of 70 which contemplates some mild symptoms, for 
example depressed mood and mild insomnia; or some difficulty 
in social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, 46-47.

An August 2003 VA fee-based psychiatric evaluation was 
conducted.  The veteran reported worsening memory, sleep 
difficulties, nightmares four times per week, intrusive 
thoughts, anxiety, a startle response, hypervigilance, 
avoidance of crowds, and a short temper, but no suicidal 
attempts or panic attacks.  The veteran reported that he was 
a probation officer and had worked for the state for 24 
years.  The veteran lived with his wife, had no friends, 
spent time by himself, did not hunt anymore, and had limited 
recreation or leisure pursuits, but attended church.  Upon 
examination, the veteran was alert, oriented to time, person, 
and place, had an appropriate affect, a tense mood, was 
friendly and cooperative, casually dressed, and had an 
adequate remote and recent memory, insight, judgment, and 
intellectual capacity.  There were no loose associations, 
flight of ideas, bizarre motor movements, homicidal or 
suicidal ideations, delusions, hallucinations, ideas of 
reference, or suspiciousness.  The examiner assigned a GAF 
score of 50, which contemplates serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends or being unable to keep a job.  DSM-IV, 46-47.

In a September 5, 2003 VA record, the veteran reported that 
he recently had a verbal altercation with his boss at the US 
Post Office.  The veteran reported nightmares, night sweats, 
difficulty expressing his feelings, and intolerance of 
crowds.  The examiner found the veteran alert, oriented to 
person, place, time, and situation, with an appropriate 
affect, calm mood, clean and neat appearance, was dressed 
appropriately for the weather, had logical and coherent 
thoughts, normal speech rate and rhythm, fair insight, and 
good judgment.  The veteran had no auditory visual 
hallucinations, suicidal or homicidal thoughts, intent, or 
plans, or psychomotor agitation or retardation.  The examiner 
noted the veteran was not an acute danger to himself or 
others.  The examiner assigned a GAF score of 70, which 
contemplates mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  DSM-IV, 
46-47.

In a September 26, 2003 VA record, the veteran reported he 
was too busy to be depressed.  The examiner found the veteran 
alert, oriented to person, place, time, and situation, with 
an appropriate affect, stable mood, neat and clean 
appearance, fair insight, good judgment, normal speech rate 
and rhythm, and logical and coherent thoughts.  The veteran 
had no auditory or visual hallucinations, suicidal or 
homicidal thoughts, intent, or plans, flight of ideas, loose 
associations, or psychomotor agitation or retardation.  The 
examiner noted the veteran was not an acute danger to himself 
or others.  The examiner assigned a GAF score of 70, which, 
as noted above, contemplates mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, 46-47.

In a September 30, 2003 VA medical record, the veteran 
reported he was doing fairly well.  His sleep had improved 
significantly but he continued to have occasional night 
sweats, irritability, and avoidance of crowds.  The examiner 
found the veteran had a level and appropriate affect, a 
fairly euthymic mood, an appropriate appearance, grooming and 
hygiene with normal limits, unremarkable psychomotor 
activities, clear, spontaneous, and coherent speech, fairly 
organized and goal-directed thoughts, fair to good insight 
and judgment, and no delusions, hallucinations, psychotic 
processes, or homicidal or suicidal ideations.  The examiner 
assigned a GAF score of 75, which indicates if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, such as difficulty concentrating 
after family argument, and result in no more than slight 
impairment in social, occupational, or school functioning, 
such as temporarily falling behind in schoolwork.  DSM-IV, 
46-47.

In an October 2003 VA medical record, the veteran reported 
irritability and a low tolerance for others.  The examiner 
found the veteran had a constricted affect, a down mood, was 
cooperative, neatly dressed and groomed, and had no overt 
psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The examiner noted the veteran had been 
married for 31 years, worked as a probation officer, and had 
some stress and confrontations at work.  The examiner 
assigned a GAF score of 40, which contemplates some 
impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example 
where a depressed man avoids friends, neglects family, and is 
not able to work.  DSM-IV, 46-47.  

A November 2003 VA fee-based mental examination was 
conducted.  The veteran reported sleep difficulties, dreams 
about one to two times per week, cold sweats, flashbacks, 
forgetfulness, anxiety, monthly panic attacks, depression, 
loss of energy, loss of interest, avoidance of crowds, self-
isolation, avoidance of things that remind him of Vietnam, no 
patience, frustration, and irritability.  The veteran stated 
that he had been married since 1971, had two children, and 
had worked for the state for 24 years.  The veteran reported 
that he was able to bathe, dress, and feed himself, cook and 
clean, mow the grass, watch TV, read, and play video games.  
The veteran attended church and visited with family.  Upon 
examination, the veteran was alert, oriented to time, person, 
place, and situation, was neatly groomed and dressed, 
cooperative, had a normal rate and tone of speech, good 
vocabulary, spontaneous and logical speech, good fund of 
information, good judgment and insight, and a little above 
average intelligence.  There were no flight of ideas, loose 
associations, hallucinations, delusions, paranoia, ideas of 
reference, or homicidal or suicidal ideations.  There was 
mild depression, mild psychomotor retardation, and moderate 
anxiety.  The examiner assigned a GAF score of 45, which 
contemplates serious symptoms, for example, suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends or being unable to keep a job.  DSM-IV, 46-47.

In a December 1, 2003 VA medical record, the veteran reported 
increased restless sleep, disturbing dreams, and night 
sweats.  The veteran reported being written up at work, but 
reported no recent conflicts with his postal supervisor, 
although he expressed concern that his anger might get out of 
control.  The examiner found the veteran alert, oriented to 
time, person, place, and situation, with a restricted affect, 
stressed mood, clean and neat appearance, normal speech rate 
and rhythm, and no suicidal or homicidal ideations, intent, 
or plans, auditory or visual hallucinations, or psychomotor 
agitation.  The examiner noted the veteran was not a danger 
to himself or others.  The examiner assigned a GAF score of 
65, which contemplates mild symptoms, for example depressed 
mood and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, 46-47.

In a December 29, 2003 VA medical record, the veteran 
reported no problems with either of his jobs.  The veteran 
reported difficulty in crowds and sleep difficulties.  The 
examiner found the veteran alert, oriented to person, place, 
time and situation, with a euthymic mood and affect, was 
casually dressed, had normal speech rate and rhythm, and 
logical and coherent thoughts.  There were no suicidal or 
homicidal thoughts or auditory or visual hallucinations.  The 
examiner found the veteran was not an acute danger to himself 
or others.  The examiner assigned a GAF score of 68, which 
contemplates some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, 46-47.

In a January 2004 VA medical record, the veteran reported 
working full-time as a probation officer and part-time at the 
US Post Office.  The examiner found the veteran alert, 
oriented to person, place, time, and situation, with an 
appropriate affect, euthymic mood, clean and neat appearance, 
logical and coherent thoughts, normal speech rate and rhythm, 
good insight and judgment, and relaxed motor activity.  There 
were no suicidal or homicidal ideations, intent, or plans or 
evidence of psychosis.  The examiner noted that the veteran 
was not a danger to himself or others.  A GAF score of 65 was 
assigned, which contemplates some mild symptoms, for example 
depressed mood and mild insomnia; or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, 46-47.

In a May 2004 VA medical record, the veteran reported lapses 
in concentration, difficulties with his part-time work at the 
post office, but that his relationship with his wife was 
better.  The examiner found the veteran had a constricted 
affect, a down mood, was cooperative, neatly dressed and 
groomed, and had no overt psychotic symptoms or suicidal or 
homicidal ideations, intent, or plans.  The examiner assigned 
GAF score of 40, which contemplates some impairment in 
reality testing or communication, such as speech at times is 
illogical, obscure, or irrelevant, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work.  
DSM-IV, 46-47.  

In a December 2004 VA medical record, the veteran reported 
lapses of concentration, difficulties at work, and 
difficulties in his relationship with his wife.  The examiner 
found the veteran was neatly dressed and groomed, had a 
constricted affect, a down mood, was cooperative, and had no 
overt psychotic symptoms or suicidal or homicidal ideations, 
intent, or plans.  The examiner assigned a GAF score of 40, 
which, as noted above, contemplates some impairment in 
reality testing or communication, or major impairment in 
several areas.  DSM-IV, 46-47.  

In a February 2005 VA consultation note, the veteran reported 
depression, anxiety, sleep difficulties, psychomotor 
agitation, fatigue, loss of energy, difficulty making 
decisions, lapses of concentration, intrusive recollections, 
flashbacks, distressing dreams, cold sweats, avoidance of 
Vietnam memories, detachment or numbness from others, anger 
difficulties, and hypervigilance, but no current suicidal 
ideation, plans, or intent.  The veteran reported that he had 
worked for the state for almost thirty years, was currently 
employed as a probation officer, had been married for 34 
years, had two children, few friends, and disliked crowds.  
The veteran liked to fish and watch sports on TV, but did not 
hunt anymore due to terrible flashbacks.  

Upon examination, the veteran was oriented to person, place, 
time and situation, had a somewhat depressed mood, was neat 
and clean, appropriately dressed for the weather and purpose, 
cooperative, attentive to discussion, had good eye contact, 
normal, clear, distinct, articulate, and spontaneous speech, 
fair insight and judgment, intact memory, and normal, logical 
and coherent thought processes.  There were no delusions or 
visual or auditory hallucinations.  The examiner assigned a 
GAF score of 50, which contemplates serious symptoms, for 
example, suicidal ideation, severe obsess ional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example, having no 
friends or being unable to keep a job.  DSM-IV at 46-47.

At the February 2005 Board hearing the veteran reported 
depression, memory problems, irritability, loss of interest 
in hobbies, avoidance of crowds, monthly panic attacks, sleep 
difficulties, nightmares, intrusive thoughts, flashbacks, 
night sweats, and some auditory or visual hallucinations.  
The veteran also reported that he attended church monthly, 
had missed 4 to 5 days per month at work for the past two 
years due to PTSD symptoms, had no close friends, little 
interaction with his two children, and that his only friend 
was his wife.

An April 2005 VA medical record noted the veteran was trying 
to stay stable.  The veteran reported that his job was 
difficult for him, that he had sleep difficulties, 
depression, and tried to keep busy to avoid thoughts and 
intrusions.  Upon examination, the veteran had a constricted 
affect, a down mood, was cooperative, neatly dressed and 
groomed, and had no psychotic symptoms and no suicidal or 
homicidal ideations, intent, or plans.  The examiner assigned 
a GAF score of 40, which contemplates some impairment in 
reality testing or communication, such as speech at times is 
illogical, obscure, or irrelevant, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work.  
DSM-IV, 46-47.  

A March 2006 VA medical record indicated the veteran reported 
his work was stressful at times, that he had sleep 
difficulties, depression, and tried to keep busy to avoid 
thoughts and intrusions.  The examiner found the veteran had 
a constricted affect, a down mood, was cooperative, neatly 
dressed and groomed, and had no psychotic symptoms or 
suicidal or homicidal ideations, intent, or plans.  The 
examiner assigned a GAF score of 40, which contemplates some 
impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example 
where a depressed man avoids friends, neglects family, and is 
not able to work.  DSM-IV, 46-47.  

A May 2006 VA mental health examination was conducted.  The 
veteran reported intrusive thoughts, nightmares twice per 
week, cold sweats, sleep difficulties, and one to two 
flashbacks per month.  The veteran reported that he 
experienced distress when exposed to Vietnam reminders.  The 
veteran stated that he avoided certain areas, activities, and 
people because they reminded him of Vietnam.  The veteran 
reported a marked loss of interest in activities, that he was 
not close to anyone including his wife, had difficulty 
expressing and experiencing emotions, was suicidal 8 or 9 
times in his life, had a suicidal ideation one year prior, 
current sleep difficulties, irritability, forgetfulness, 
hypervigilance, strong startle reactions, and depression.  
The veteran was currently employed as a probation officer, 
had been working for the state for the past 28 years, and had 
been a probation officer for 10 to 11 years.  The veteran 
reported that for the past two years, he'd missed 4 or 5 days 
of work each month, that he had frequent confrontations with 
others, particularly his supervisor, that he was been written 
up, but never suspended, and that he had been close to being 
fired.  The veteran had been married for 35 years, and had 
two adult children to whom he was not close.  The veteran 
reported that he had no friends, did not like to socialize, 
avoided crowds, did not like leaving his house, and 
maintained infrequent phone contact with his mother and 
brother.  

Upon examination, the veteran was grossly oriented, had a 
flat affect, a dysthymic mood, poor eye contact, adequate 
grooming and hygiene, was cooperative, had normal rate, 
rhythm, and tone of speech, linear, coherent, and goal-
directed thought processes, and good judgment and insight.  
The veteran did not appear nervous or hypervigilant and there 
were no suicidal or homicidal ideations, intent, or plan or 
evidence of psychosis or thought disorder.  The examiner 
assigned a GAF score of 40, which contemplates some 
impairment in reality testing or communication, such as 
speech at times is illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, for example, 
where a depressed man avoids friends, neglects family, and is 
not able to work.  DSM-IV, 46-47.  

The veteran's current 50 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the objective medical evidence of record 
does not support an evaluation in excess of 50 percent.  The 
veteran's GAF scores ranged from 40 to 75, which indicates 
symptoms that range from transient and expectable reactions 
to psychosocial stressors, and result in no more than slight 
impairment in social, occupational, or school functioning, to 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  DSM-IV, at 46-47.  
The veteran's most recent GAF scores indicated more serious 
symptoms in the past few years.  Although GAF scores are 
important in evaluating mental disorders, such a wide range 
of GAF scores does not mandate a particular percentage 
evaluation and the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995). 

The objective evidence of record consistently showed sleep 
difficulties, depression or depressed mood, nightmares, 
dreams, and cold sweats.  Less consistently the evidence 
showed occasional flashbacks, intrusive thoughts, 
hypervigilance, avoidance of or discomfort with crowds, 
irritability, and a constricted affect.  The evidence of 
record consistently showed the veteran was alert, oriented to 
time, person, and place, was neatly dressed, had good 
grooming and hygiene, was cooperative, had an appropriate 
affect, normal speech, clear and logical thought processes, 
and no suicidal or homicidal ideations, hallucinations, or 
delusions,.  Less consistently the evidence demonstrated 
adequate or good insight and judgment and no loose 
associations or flight of ideas.  In addition, although there 
were work conflicts, the veteran was consistently employed by 
the same employer since 1979 and had part-time employment 
with the US Postal Service, since approximately 1995.  
Although in May 2006, the veteran stated that he was not 
close to anyone, including his wife or children, in March 
2002 he reported that he had a good relationship with his 
children.  In addition, he had remained married for over 30 
years, and stated that he was close to his mother and 
brother, although not to his father.  The veteran did not 
have close friends and spent most of his time alone, but 
occasionally attended church.

In summary, the evidence of record consistently showed that 
despite sleep difficulties, nightmares, dreams, depression, 
irritability, fear of crowds, and intrusive thoughts, the 
veteran was alert, oriented, had no suicidal or homicidal 
ideations, normal speech, good grooming and hygiene, and the 
ability to function independently.  Moreover, although there 
were work and relationship conflicts, the veteran was able to 
maintain full-time employment and remain married for over 30 
years.  Accordingly, the criteria for an evaluation in excess 
of 50 percent have not been shown.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (70 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, such 
as unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, including a 
work setting, and an inability to establish and maintain 
effective relationships).

In his substantive appeal, the veteran specifically asserts 
that he is entitled to either a 70 percent or 100 percent 
evaluation.  The Board also finds that the veteran's symptoms 
do not warrant a 100 percent evaluation.  First, the evidence 
of record does not demonstrate total occupational and social 
impairment because the veteran maintained full-time 
employment for over 30 years, part-time employment for almost 
10 years, remained married to his wife of over 30 years, and 
occasionally attended church.  In addition, the veteran was 
specifically found to not be a danger to himself or others in 
March 2002, April 2003, June 2003, July 2003, September 2003, 
December 2003, and January 2004.  Moreover, the veteran was 
consistently shown to have clear and logical thought 
processes, normal speech, good hygiene and grooming, and no 
delusions or hallucinations.  Accordingly, a 100 percent 
evaluation is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (a 100 percent evaluation indicates total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


